Citation Nr: 1314168	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE



Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO and Insurance Center in Philadelphia, Pennsylvania.  All subsequent adjudications have been handled by the RO in Manchester, New Hampshire.

In that rating decision, the RO, in pertinent part, denied the claim for an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) and the claim for a TDIU rating.  The Veteran only pursued an appeal of the 50 percent rating for PTSD at that time.

In May 2010, the Board remanded the issue of an increased rating in excess of 50 percent for the service-connected PTSD and the claim of service connection for a lung disorder, which had also been perfected on appeal to the Board.

In March 2011, the RO granted entitlement to service connection for chronic obstructive pulmonary disease (COPD), representing a full grant of that appeal.  Therefore, it is no longer before the Board.

In June 2011, the Board determined that a 70 percent rating, but no higher, was warranted for the Veteran's PTSD.  The Board also decided that entitlement to a TDIU rating was before the Board as having been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim of entitlement to a TDIU was remanded to the RO.

In an April 2012 Supplemental Statement of the Case (SSOC), the RO continued the denial of entitlement to a TDIU rating and erroneously adjudicated the issue of entitlement to a rating in excess of 70 percent for the service-connected PTSD.

In November 2012, the Board, relying on the April 2012 SSOC, remanded both claims for a TDIU rating and a rating in excess of 70 percent for the service-connected PTSD for additional development that consisted only of obtaining an opinion as to whether the Veteran's PTSD rendered him unable to work.

In a February 2013 SSOC, the RO again erroneously adjudicated the claim of entitlement to a rating in excess of 70 percent for the service-connected PTSD.

Based on this procedural history, the Board has determined that the claim for a disability rating in excess of 70 percent for the service-connected PTSD was already finally decided by the Board in June 2011.  

The Board specifically noted, in increasing the rating from 50 percent to 70 percent, that the Veteran's disability did not warrant a rating in excess of 70 percent.  The Veteran has not since disagreed with the rating or initiated another claim.  The claim has been finally decided by the Board, may not be readjudicated by the Board at this time, and, therefore, will not be addressed in this determination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is shown to have been precluded from securing and maintaining substantially gainful employment consistent with his occupational and educational background, due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability by reason of service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

In this decision, the Board grants entitlement to a TDIU rating.  In light of the favorable disposition, the Board finds that further discussion as to VCAA is not required at this time.


II.  TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341 (2012).

VA's General Counsel has held that under 38 C.F.R. § 4.16, a TDIU may be assigned based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation. 

It was noted, however, that not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating, because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity. 

It was further noted that "[i]n view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a Veteran from securing or maintaining substantially gainful employment."  VAOPGCPREC 5-2005 (Nov. 25, 2005).

Service connection is currently in effect for PTSD, rated as 70 percent disabling; COPD, rated noncompensable; impotency, rated noncompensable; and scar, post-operative residuals, appendectomy, rated noncompensable.  These ratings have been in effect since July 10, 2007, prior to when the Veteran's claim for a TDIU rating was reasonably raised by the record.  These disability ratings meet the minimum percentage requirement for a TDIU rating under 38 C.F.R. § 4.16(a). 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

In a November 2007 VA examination report, the examiner commented that the Veteran's service-connected scar and impotence had no effect on his employment, and that there was no lay or medical evidence of record to suggest otherwise.  Therefore, the Board will confine this discussion to whether the service-connected PTSD and COPD render him unable to obtain and maintain substantially gainful employment.

The April 2007 VA treatment records show that the Veteran was hospitalized for exacerbation of his COPD.

In October 2010, the Veteran underwent VA examination for his COPD.  Following examination, the diagnosis was COPD, and the examiner commented that, due to dyspnea and easy fatigability, the Veteran would be unable to walk or perform repetitive manual activity.  He experienced dyspnea at rest and with walking, along with a chronic cough.

A September 2010 VA outpatient treatment record shows that the Veteran was assigned a global assessment of functioning (GAF) score of 45, the lowest assigned such score during the appeal period.

In December 2012, the Veteran underwent VA examination for his PTSD.  Following evaluation, the diagnoses were PTSD and depressive disorder, which was secondary to the PTSD and the Veteran's current living situation.  The examiner assigned a GAF score of 55.  

The Veteran reported that he retired at age 80 (he was currently 87 years old).  Since then, his symptoms had worsened.  If he was physically able to work, he would have trouble getting along with others due to irritability.  

The examiner opined that the Veteran's PTSD did not prevent him from maintaining gainful employment.  He had been independent in his activities of daily living, including shopping, until he experienced falls leading him to placement in a rehabilitation facility.  Notes from that facility indicated that he participated appropriately in activities.  

The examiner opined that it was likely that the Veteran's PTSD would lead to irritability at work, so he would be limited to jobs where he could primarily work alone.

The Board finds that the two VA examination opinions, when taken together, tend to shown that the Veteran was precluded from obtaining and maintaining substantially gainful employment due to his service-connected disabilities.  There is no opinion of record that addresses both his physical and psychiatric disabilities.  

However, the Board finds that, in assessing these two opinions together, the evidence shows that the Veteran would be precluded from both physical and sedentary employment due to his service-connected PTSD and COPD.  These opinions are competent and adequate and support the Veteran's contentions.  There are no other competent opinions of record.

As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU rating is warranted.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a TDIU rating is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals
Department of Veterans Affairs


